Citation Nr: 9928714	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  95-27 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for right shoulder 
dislocation, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1979 to 
September 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1994 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO 
continued the 40 percent evaluation for right shoulder 
dislocation.

In a September 1995 rating decision, the RO denied a total 
rating for compensation based upon individual 
unemployability.  The claim for a total rating for 
compensation based upon individual unemployability has not 
been the subject of a notice of disagreement, a statement of 
the case, or a substantive appeal and absent such, the Board 
does not have jurisdiction over this issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  An application that is not in accord with the 
statute shall not be entertained by the Board.  38 U.S.C.A. 
§ 7108 (West 1991).  Additionally, this Board Member cannot 
have jurisdiction of this issue.  38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ), see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991), before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this claim have not been 
satisfied.  Additionally, when another part of VA argued that 
an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered prior to adjudication of a 
claim.  Hazan v. Gober, 10 Vet. App. 511, 516-17 (1997).  
Specifically, the Court would not remand a matter over which 
it had no jurisdiction.  Id.  

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1998).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter "the 
Court")) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

Right shoulder dislocation is currently manifested by no more 
than severe functional impairment.


CONCLUSION OF LAW

Right shoulder dislocation is no more than 40 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 5201 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for right shoulder dislocation is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for right shoulder dislocation was granted 
by means of an August 1985 rating decision and assigned a 
20 percent evaluation.  In a December 1992 rating decision, 
the RO granted a 40 percent evaluation for right shoulder 
dislocation.

In a June 1994 VA outpatient treatment report, it reveals 
that the appellant complained of increase anterior/posterior 
laxity as to his right shoulder.  X-rays revealed an anterior 
glenoid erosion.  The impression was recurrent glenohumeral 
instability.

The appellant underwent a VA examination in September 1994.  
The appellant reported that he had fallen down three flights 
of stairs in service and injured his right shoulder.  He 
reported that he had not had any surgery on his right 
shoulder.  He stated that he was scheduled for surgery in two 
weeks.  Examination of the right shoulder revealed that the 
arm was in a sling.  The VA examiner noted that the appellant 
had difficulty getting his arm out of the sling and getting 
his shirt off.  He further noted that the appellant kept the 
right shoulder immobilized and that there was no motion in 
the right arm.  The appellant would not even bend his elbow 
in or out.  The VA examiner stated that the appellant kept 
the arm at 90 degrees flexion.  There was moderate tenderness 
over the whole area of the right shoulder, and the appellant 
would not permit any motion of his shoulder because of 
discomfort.  The VA examiner stated that x-rays were not 
requested because the computer revealed that the appellant 
had had them and was scheduled for surgery.  The diagnosis 
was chronic pain in the right shoulder secondary to 
dislocation.

In an October 1994 VA hospitalization summary report, the VA 
examiner stated that the appellant was scheduled to undergo 
surgery at a VA facility.  It was noted that if the 
appellant's right shoulder was stable, an arthroscopy was 
going to be done and if unstable a capsular shift would be 
done.  The VA examiner stated that the appellant had 
reservations about the surgery due to a lack of communication 
with the physicians and elected to hold off on surgery.  The 
VA examiner stated, "I discussed the situation with [the 
appellant] and he has decided to hold off on the surgery 
right now, as he states he has done okay so far, for the last 
14 years, . . . ."

A June 1995 VA x-ray of the right shoulder revealed narrowing 
of the glenohumeral joint.  It was noted that there was a 
bony excrescence along the inferior aspect of the acromion 
process that could predispose shoulder impingement.  In July 
1995, the appellant was noted to be taking Percocet for his 
right shoulder pain.  The diagnostic impression was 
multidirectional instability of the right shoulder.

The appellant had an RO hearing in August 1995.  The 
appellant reported that the pain in his right shoulder had 
become more excruciating.  He stated that there was more 
stiffness than before and that he was taking more medication 
now.  The appellant stated that surgery was still an option, 
and that he was unemployed.  He stated that he had to resign 
from his prior jobs because he could not perform his duties 
with his right shoulder.  The appellant stated that 
vocational rehabilitation had declared him as too seriously 
disabled to enter into its program and that such had occurred 
in November 1994.  The hearing officer noted that the 
appellant had his right arm in a sling.  The appellant stated 
that he wore that for stability.

A September 1995 letter from Mid-America Packaging reveals 
that the appellant applied for a job there and was turned 
down.

The appellant had a hearing before this Board Member in May 
1997.  He stated that he was not currently under treatment 
for his right shoulder and that it had been a couple of years 
since his last treatment.  The appellant stated that he 
occasionally took medicine for his right shoulder.  He stated 
that surgery was not an option for him.  The appellant 
testified that he had tried to work as a telemarketer, but 
that it did not bring in a steady income for his wife and two 
children.  He stated that in 1995, he had gone to see about 
vocational rehabilitation and that the conversation was based 
on his trying to get help for his right shoulder and that no 
job training was discussed.  The appellant stated that he had 
not had any pain within the last six months.  He stated that 
the last time his shoulder had dislocated was six or seven 
months ago when he was reaching for his son and it popped 
out.  The appellant was asked if he could lift his arm 
towards the ceiling, to which he answered no.

This Board Member requested that the appellant's vocational 
rehabilitation file be associated with the claims file, which 
was accomplished.  It reveals that in November 1993, the 
vocational rehabilitation panel had met and agreed that the 
appellant needed to undergo medical attention as to his right 
shoulder.  The vocational rehabilitation specialist noted 
that the appellant had stated that he needed surgery on his 
right shoulder.  The vocational rehabilitation specialist 
stated, "With or without surgery though, for services other 
tha[n] employment issues, there would have to be medical 
evidence showing that you can not perform data processing 
because of your shoulder before alternative training would be 
considered."  In an October 1994 letter, the vocational 
rehabilitation specialist stated that the appellant had not 
had surgery and that he needed to have surgery prior to his 
pursuing vocational rehabilitation.  In an August 1995 
letter, the vocational rehabilitation specialist stated that 
he had not heard from the appellant and that his case would 
be placed in the discontinued status in 30 days.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

The appellant has stated that he is right-handed and thus the 
evaluations provided are those of the major hand only.  The 
Rating Schedule provides that limitation of motion of the 
major arm to no higher than shoulder level warrants a 20 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5201 
(1998).  A 30 percent evaluation is assignable when motion is 
possible only to midway between the side and shoulder level.  
Id.  Motion to no more than 25 degrees from the side warrants 
a 40 percent evaluation.  Id.   Under Diagnostic Code 5202, a 
20 percent evaluation is warranted for malunion of the 
humerus with moderate deformity or recurrent dislocation of 
the scapulohumeral joint with infrequent episodes and 
guarding of movement only at the shoulder level.  38 C.F.R. 
Part 4, Diagnostic Code 5202 (1998).  A 30 percent evaluation 
may be granted when there is malunion of the humerus with 
marked deformity or recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  Id.  A 50 percent evaluation would be in 
order for fibrous union of the humerus, a 60 percent 
evaluation would be in order for nonunion of the humerus, and 
an 80 percent evaluation would be in order for loss of head 
of the humerus.  Id.

After having reviewed the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
an increased evaluation.  The medical evidence of record 
reveals that the appellant has recurrent dislocations of his 
right shoulder.  He has laxity in his right shoulder, and he 
has almost no limitation of motion of the right arm because 
of pain.  Under Diagnostic Code 5201, the appellant is at the 
maximum evaluation, which contemplates limitation of the arm 
to 25 degrees of side.  See 38 C.F.R. Part 4, Diagnostic Code 
5201.  There has been no evidence that the appellant's right 
arm is ankylosed and thus consideration of Diagnostic Code 
5200 would not be appropriate.  See 38 C.F.R. Part 4, 
Diagnostic Code 5200 (1998).  Additionally, the appellant is 
at a higher evaluation than frequent dislocation of humerus 
at the scapulohumeral joint contemplates.  See 38 C.F.R. 
Part 4, Diagnostic Code 5202 (maximum evaluation is 
30 percent).  Thus, the appellant's right shoulder 
dislocation is no more than 40 percent disabling.

An evaluation in excess of 40 percent is not warranted.  The 
medical evidence of record has not shown that the appellant 
has a fibrous union of the humerus to warrant a 50 percent 
evaluation, nonunion of the humerus to warrant a 60 percent 
evaluation, nor loss of head of the humerus to warrant an 
80 percent evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 
5202.  As stated above, the appellant is at the maximum 
evaluation under Diagnostic Code 5201.  See 38 C.F.R. Part 4, 
Diagnostic Code 5201.

Additionally, in making the determination that the 
appellant's right shoulder dislocation is no more than 
40 percent disabling, the Board has specifically considered 
the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the analysis in DeLuca does not assist the 
appellant, as he is receiving the maximum disability 
evaluation for limitation of motion of the arm.  See Johnston 
v. Brown, 10 Vet. App. 80, 84-85 (1997) (remand improper for 
the Board to consider functional loss due to pain because 
appellant was in receipt of maximum evaluation for limitation 
of function of the wrist); see also 38 C.F.R. Part 4, 
Diagnostic Code 5201. 

The Board notes that it has considered whether the 
appellant's recurrent dislocation of his right shoulder 
should be separately rated from his limitation of motion of 
the right arm.  In conjunction with such consideration, the 
Board has reviewed VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 36-97 (December 12, 1997).  In VAOPGCPREC 23-97, 
the Office of General Counsel determined that arthritis of 
the knee, see 38 C.F.R. Part 4, Diagnostic Codes 5003, 5010 
(1998), could be rated separately from instability of the 
knee, see 38 C.F.R. Part 4, Diagnostic Code 5257 (1998), and 
that such would not constitute pyramiding since the 
Diagnostic Codes that addressed arthritis contemplated 
limitation of motion and Diagnostic Code 5257 contemplated 
instability, which was a separate manifestation.  In 
VAOPGCPREC 36-97, the Office of General Counsel determined 
that intervertebral disc syndrome, see 38 C.F.R. Part 4, 
Diagnostic Code 5293 (1998) could not be rated separately 
from limitation of motion, see 38 C.F.R. Part 4, Diagnostic 
Codes 5290, 5291, 5292 (1998), as intervertebral disc 
syndrome contemplated limitation of motion, and thus would 
constitute pyramiding.  See VAOPGCPREC 36-97 citing Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  Here, the Board 
finds that the appellant's circumstances are more similar to 
the circumstances as those shown in VAOPGCPREC 36-97 and thus 
separate evaluations for the appellant's recurrent 
dislocations of his right shoulder need not be rated 
separately from his limitation of motion of his right arm.  
Under 38 C.F.R. Part 4, Diagnostic Code 5202, that regulation 
contemplates guarding of all arm movements, which the Board 
finds is evidence that such Diagnostic Code contemplates 
limitation of motion.  Since the appellant is rated under 
limitation of motion, separate evaluations for the limitation 
of motion and the recurrent dislocations would be pyramiding.  
See VAOPGCPREC 36-97; 38 C.F.R. § 4.14; Esteban, supra.

The appellant is competent to report his symptoms; however, 
to the extent that he has described that his service-
connected right shoulder dislocation is worse than the 
40 percent evaluation contemplates, the medical evidence does 
not support his contentions.  At his RO hearing, the 
appellant stated that he had to quit jobs because of his 
right shoulder and that vocational rehabilitation had 
declared him as too seriously disabled to enter into its 
program.  At his Board hearing, the appellant asserted that 
he had tried to get vocational rehabilitation but that 
training was not discussed.  The appellant's vocational 
rehabilitation file has been associated with the record, and 
the Board notes that the appellant was not denied vocational 
rehabilitation, but that he was to undergo surgery for his 
right arm, which he did not do.  Eventually, he was sent a 
September 1995 letter, which notified him that vocational 
rehabilitation had not heard from him and would close his 
file in 30 days if they did to hear from him.  There is 
nothing in the claims file that would indicate that the 
appellant contacted vocational rehabilitation.  Thus, the 
Board does not find that the appellant was denied vocational 
rehabilitation due to his disability.

This Board Member notes that he had an opportunity to observe 
the appellant at his hearing and found the appellant to be a 
very credible witness.  The appellant admitted that he had 
not had pain in the last six months and that his right 
shoulder had not dislocated in six to seven months.  He 
stated that he had been on an emotional roller coaster 
recently.  The Board appreciates the appellant's honesty in 
describing the severity of his right shoulder dislocation; 
however, even accepting his testimony as true, an evaluation 
in excess of 40 percent is not warranted.  The appellant is 
unable to move his arm at most times, which substantiates the 
40 percent evaluation that contemplates severe limitation of 
motion.  Taking his contentions and testimony into account 
and the medical findings, an evaluation in excess of 
40 percent for right shoulder dislocation is not warranted.  
To this extent, the preponderance of the evidence is against 
his claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

An increased evaluation for right shoulder dislocation is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

